Mr. Justice Simpson delivered the opinion of the court: Plaintiff in error, Henry Moore, comes here on writ of error to the criminal court of Cook County seeking to reverse a judgment and sentence against him for a term of sixty years for the crime of murder. The case is here on the common-law record only. Plaintiff in error urges but one question for our review. He claims his rights under the statute and under section 1 of the fourteenth amendment to the Federal constitution, and sections 2 and 9 of article II of the Illinois constitution were violated because the court did not inquire as to whether he was able to employ counsel and did not appoint counsel to represent him prior to and during his arraignment. The indictment consisted of two counts, each charging murder. Plaintiff in error was arraigned May 4, 1934, and was furnished with a copy of the .indictment, together with a list of witnesses and jurors, at which time he pleaded not guilty. Three days later he appeared in court with counsel and on his motion the cause was continued. The record shows he was represented by counsel at each stage of the proceedings except at his arraignment when he pleaded not guilty. He was tried by the court after having waived a trial by jury. It will be noted that when plaintiff in error was arraigned he pleaded not guilty, so he was not prejudiced in any way if he did not have counsel at the time. In every other step of the proceeding he was shown to be represented by counsel. We find no error in the record before us and the judgment is accordingly affirmed. Judgment affirmed.